Citation Nr: 1233899	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-46 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1978 to May 1981 and March 1988 to January 1990.  Between periods of active duty, the Veteran had service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a Videoconference hearing in June 2012.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for hepatitis C was denied initially in April 2004; the decision is final.  

2.  Evidence received since the last final decision of record, which denied service connection for hepatitis C, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the portion of the appeal decided herein.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran in this case was initially denied service connection for hepatitis C in an April 2004 rating decision.  The basis of the denial was, that although hepatitis C was noted to be present, there was no evidence of a linkage between that disorder and any episode of service.  Specifically, the RO noted that although the Veteran indicated that he had tattoos done in service, there was no evidence in the service treatment records that any such tattoos were received in either period of active duty.  The Veteran did not appeal this decision, and it is final.  

In filing his claim to reopen, the Veteran attached several lay statements which are supportive of his claim.  Of note is a gentleman who stated that he had known the Veteran since 1981.  This individual had stated that the Veteran had three tattoos on his arm at that time.  The Board notes that no tattoos were recorded at entry into the first period of service, that there is no separation examination report of record from the first period of service, and that the discharge from the first period of service was in May 1981.  Thus, this lay evidence suggests that tattoos were received while the Veteran was on active duty.  Moreover, there are several other lay statements which, though not necessarily consistent in reporting the number of tattoos the Veteran had, all noted that an additional tattoo was received in the last period of active duty. 

This evidence is new, in that it was not before VA adjudicators prior to the last, final decision of record.  Moreover, it is material, in that, when considered with the Veteran's service treatment records, it pertains to an unestablished fact necessary to substantiate the underlying claim.  That is, by suggesting, at least potentially, that the Veteran had tattoos done while in both periods of service, the possibility of a nexus between these tattoos (which are identified risk factors for hepatitis C) and service is also suggested.  The RO, in issuing the statement of the case, noted this, and reopened the Veteran's claim.  Although the Board must make its own determination as to the merits of a petition to reopen before addressing the underlying claim, there is no reason to dispute the reopening action performed by the RO in this case, and the claim for entitlement to service connection for hepatitis C will be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).


ORDER

The claim for entitlement to service connection for hepatitis C is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran has a diagnosis of hepatitis C that dates to at least 2003.  He contends, in essence, that he developed chronic hepatitis C as a result of subcutaneous blood exposure occurring in both periods of active service.  Specifically, he states his belief that hepatitis C resulted from tattoos obtained while on active duty with the U.S. Army.  

The Veteran's pre-enlistment physical examination report for the first period of service does not reflect any skin abnormalities.  As noted, there is no record of a separation examination from that period of active duty.  The Veteran entered service in the reserves after his first period of active duty, and a July 1986 periodic examination report from that service noted that two tattoos were present.  Upon entry into the second period of active duty, it appears as if the Veteran had up to four tattoos on his body.  He has alleged that he received another tattoo during that second period of active service while in Mexico; however, there is no record of a separation examination report from the last period of active service.  

As noted in the decision above, the Veteran submitted lay statements which are supportive of his claim.  One friend of the Veteran stated that he knew the Veteran in 1981, which is proximate to the end of his first period of active duty.  This gentleman has stated that the Veteran had tattoos at that time, which does suggest, especially in light of a lack of a separation examination report, that the Veteran received tattoos during his first period of active service.  Other lay statements purport to establish that the Veteran had three tattoos prior to entry into his second period of active duty in March 1988, with a fourth tattoo obtained in the second period of service.  The service treatment records (specifically, the entrance examination for that period of service) indicate that he had four tattoos prior to entry into the second period of active duty.  

Essentially, the Board is satisfied that the one lay statement of the Veteran's friend since 1981 does, when considered in light of the first entrance examination, suggest that the Veteran received some tattooing in active service.  Moreover, despite some confusion as to the number of tattoos held prior to entry into the second period of service, there appears to be credible evidence of the Veteran having tattoos prior to entry to service in 1988 with an additional tattoo being obtained in the second period of service.  

During the Veteran's personal hearing, his representative noted that a VA examination had not been afforded in connection with the case, and that the Veteran would be prepared to report for one to resolve the issue.  Indeed, it was requested that such an examination, addressing etiology, be afforded.  In reviewing the claim, there is evidence of a current disability and evidence of an in-service risk factor.  Because this is the case, the claim should be remanded so that an appropriate specialist can determine if it is at least as likely as not that hepatitis C had causal origins in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In so doing, the physician should note what role, if any, other risk factors, to include  documented alcohol abuse, played in the ultimate development of hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA liver examination to determine the etiology of his hepatitis C.  In this regard, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is a result of tattoos received while in active service.  In coming to an opinion, the examiner should discuss all in-service and non-service risk factors.  A rationale should be associated with any conclusions reached in the examination report.  

2.  Following completion of the above-directed development, re-adjudicate the Veteran's claim for benefits.  Should the claim not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


